NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SANDRA SUTTON,
Petiti0ner,
v. _
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2010-3147
Petition for review of the Merit Syste1ns Protection
Board in case no. CH844EO908l3-I-1.
ON MOTION
ORDER
Up0n consideration of the Merit Systems Protection
Board’s motion for a 21-day extension of time, until Octo-
ber 25, 2010, to file its brief,
IT IS ORDERED THATZ
The motion is granted

SUTTON V. MSPB
CC.
S
FoR THE CoURT
 0 7  fsi Jan Ho1'ba1y
Date
Sandra Sutton
Sara B. Rearden, Esq.
J an Horbaly
C1erk
THE FED RA!. C|RCU|T
UCTI 07 2010
JAN HORBALY
CLERK
U.S- GOUI¥FyPEPPEALS FOR